internal_revenue_service number release date index number -------------------------- ----------- ------------------ --------------------- ------------------------ - department of the treasury washington dc person to contact ------------------------ ---------------------- telephone number ------------------- refer reply to cc intl br5 - plr-112485-04 date date ---------------------------------------- ----------------------------------------------------- ------------ ------ ------ ----------- ------ ---------------------- -------------------------- ---------------------------- ----- -------------------------------------------- ------------------ legend target ---------------------------------------------------------------- -------------------------------------------------------- acquirer ----------------------------------------------------------------- ------------------------------------------------ business a country a year year state a year date us sub x fx -------------------------------------------------------------- y z aa bb cc date date dear ----------------- --------------- ---------------- ---------------- -------------- ---------------- ------------------- --------------------- plr-112485-04 this is in response to your letter dated date requesting a private_letter_ruling that based on your representations the proposed merger of a wholly owned domestic subsidiary of acquirer a foreign_corporation with and into target a domestic_corporation will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code_of_1986 as amended the code additional information was submitted in letters dated date date date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination acquirer is engaged in business a acquirer is a publicly traded company which has a non-us government as its indirect majority shareholder acquirer was incorporated in year in country a and began operations in year target is engaged in the same business as acquirer target is a publicly traded company which has one class of stock issued and outstanding target was incorporated in state a in year on date acquirer and target entered into an agreement whereby us sub a wholly owned domestic subsidiary of acquirer will merge with and into target with target surviving the merger the merger holders of target stock in exchange for their target shares will receive american depository shares ads in acquirer acquirer and target represent that the merger will qualify as a reorganization within the meaning of sec_368 of the code the exchange of target shares by u s persons is subject_to sec_367 of the code which provides that where no exception applies the transfer of appreciated_property including stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a reorganization_exchange is treated as a taxable transfer in the case of a sec_367 transaction in which a u_s_person transfers stock to a foreign_corporation the u s transferor will qualify for nonrecognition treatment only if the requirements of sec_1_367_a_-3 are satisfied among the requirements of sec_1_367_a_-3 is the requirement that the u s target company must satisfy the reporting requirements of sec_1_367_a_-3 target represents that it will comply with the reporting requirements of sec_1_367_a_-3 additionally a transfer by a u s transferor that is a five-percent shareholder of the transferee foreign_corporation immediately_after_the_transfer will only qualify for the exception in sec_1_367_a_-3 if the transferor enters into a five-year gain_recognition_agreement as provided in sec_1_367_a_-8 among the remaining requirements under sec_1_367_a_-3 is the requirement that u s persons transferring u s target stock must receive in the aggregate percent or less of both the total voting power and total value of the stock in the transferee foreign_corporation taking into account the attribution_rules under sec_318 of the code as modified plr-112485-04 by the rules of sec_958 of the code the taxpayers represent that u s transferors of target stock will receive in the aggregate actually or constructively 50-percent or less of both the total voting power and total value of all shares of acquirer stock outstanding after the merger another requirement is that u s persons who are officers or directors of the u s target_corporation or who are 5-percent shareholders of the u s target_corporation must own in the aggregate 50-percent or less of each of the total voting power and total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the code as modified by the rules of sec_958 of the code the taxpayers represent that u s persons who are officers directors or 5-percent target shareholders as defined in sec_1_367_a_-3 of target will own in the aggregate actually or constructively percent or less of each of the total voting power and total value of all shares of acquirer immediately after the merger the active trade_or_business test of sec_1_367_a_-3 must be satisfied the active trade_or_business test consists of three elements the first element provides that the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined under sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside of the united_states within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the exchange of u s target stock acquirer represents that it or one or more of its qualified subsidiaries as defined in sec_1_367_a_-3 will have been engaged in the active_conduct_of_a_trade_or_business outside the united_states the acquiring business within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the merger the second element of the active trade_or_business test provides that at the time of the exchange neither the transferors nor the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue such trade_or_business target represents that at the time of the merger no shareholders of target to the knowledge of target have any intention to substantially dispose_of or discontinue the acquiring business acquiring represents that at the time of the merger acquiring including its qualified subsidiaries does not have any intention to substantially dispose_of or discontinue the acquiring business the third element of the active trade_or_business test is the substantiality test as defined in sec_1_367_a_-3 under the substantiality test the transferee foreign_corporation must be equal to or greater in value than the u s target_corporation at the time of the u s target stock exchange see sec_1_367_a_-3 pursuant to sec_1_367_a_-3 the value of the transferee foreign_corporation is reduced by the amount of any asset acquired outside the ordinary course of business by such corporation or any of its qualified subsidiaries or qualified partnerships within the 36-month period preceding the exchange to the extent that i at the time of the exchange such asset produces or is held for the production of passive_income as defined in sec_1297 or ii such asset was acquired for the principal purpose of satisfying the substantiality test commonly referred to as the stuffing rule in addition pursuant to sec_1_367_a_-3 the value of plr-112485-04 the transferee foreign_corporation is reduced by the value of assets received within the 36-month period prior to the acquisition if such assets were owned by the u s target company or an affiliate acquirer represents that it did not undertake any debt issuance acquisition merger or restructuring with the months preceding the merger for any purpose related to satisfying the substantiality test during the months preceding the merger acquirer i purchased x of the stock of fx a foreign_corporation and that ownership_interest in fx is worth dollar_figurey ii issued dollar_figurez worth of convertible notes iii issued dollar_figureaa worth of ordinary shares and iv and the employees of acquirer exercised compensatory options for acquirer ordinary shares worth dollar_figurebb fx is engaged in the same business as acquirer and is treated as an integrated element of acquirer’s business and not a passive investment acquirer purchased the fx shares in the ordinary course of business in order to expand its global presence in business a during the prior 36-month period acquirer’s capital expenditures exceeded its cash_flow from operations by dollar_figurecc acquirer’s issuances of equity and convertible notes were necessary to fund acquirer’s net capital expenditures plus its working_capital requirements and other commitments during the most recent months and for acquirer to maintain enough capital to fund future expenditures and or acquisitions acquirer issued convertible notes which are convertible to acquirer ordinary shares subject_to certain limitations the convertible notes were out-of-the-money when issued have been out-of- the-money at all times since issuance and are currently out-of-the-money none of the convertible notes have been converted to equity acquirer also represents that as a result of the merger none of acquirer’s currently outstanding debt will be required to be converted it is further represented that the compensatory options both currently outstanding and those exercised between date and date were issued to acquirer’s employees for valid business reasons and in the ordinary course of business based solely on the information submitted and on the representations set forth above and provided the convertible notes constitute debt not equity and subject_to the caveats below it is held as follows the transfer of target shares by us persons who are not 5-percent transferee shareholders as defined in sec_1_367_a_-3 for ads of acquiring will qualify for an exception to sec_367 under sec_1_367_a_-3 and any u_s_person transferring target shares who is a 5-percent transferee shareholder as defined in sec_1_367_a_-3 will qualify for the exception to sec_367 only upon entering into a 5-year gain_recognition_agreement pursuant to sec_1_367_a_-8 plr-112485-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion was requested and no opinion is expressed as to whether the merger qualifies as a reorganization within the meaning of sec_368 sec_368 and sec_368 of the code no opinion is expressed as to the reporting requirements of u s persons exchanging stock under sec_6038b and the regulations thereunder this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this ruling is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael h frankel senior technical reviewer branch office of associate chief_counsel international
